FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 14-0731

 DIANA C. KIMBLE, ET AL.
                                                 §
 v.
                                                 §
 KRISTOPHER P. GOSTECNIK,                                                 Robertson County,
                                                 §
 WELLS FARGO BANK, TRUSTEE
                                                 §
 OF THE ALBERT E. AND MYRTLE                                                     10th District.
                                                 §
 GUNN YORK TRUST AND FPJ
                                                 §
 LAND COMPANY, LTD.




                                                                           December 19, 2014

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
         It is further ordered that petitioner, DIANA C. KIMBLE, ET AL., pay all costs incurred
 on this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 2nd day of February, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk